DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 01/04/2022 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Stevens et al. (US20050284515), in view of Wendt et al. (US6310281) and Giron et al. (US20150136207) is the closest prior art.
Stevens teaches a photovoltaic (PV) module (title). Stevens (figure 8) teaches three sections as annotated below: 

    PNG
    media_image1.png
    621
    765
    media_image1.png
    Greyscale

	Stevens (annotated figure 8) teaches that the first portion is capable of receiving light and faces upward the y direction, or first direction.
Stevens (annotated figure 8) teaches that the second and third portions are located in positions different from that of the first portion and extend downward in a direction opposite the y direction, or first direction, and are positioned below the first portion's light exposed surface.
Stevens (figure 2) teaches a superstrate (102), which is a front sheet, and a metal backing (110), which is a back sheet.  Stevens teaches combining the layers in a single step lamination process (paragraph 0055) and then giving the metal backing (110), or back sheet, a structural form (paragraph 0056).   A plain reading of these teachings is that both the superstrate (102), or front sheet, and the metal backing (110), or back sheet, extend fully—and thus at least partially—through each of the first, second, and third portions as claimed.
Stevens (figure 2 and annotated figure 8) identifies the PV module as rigid (title), where at least the metal backing (110), provides strength and rigidity (paragraph 0073 top).  Thus the bends separating the first, second, and third regions are rigid folded portions, each including a portion of the superstrate (102), or front sheet, and the metal backing (110), or back sheet.  The bends, or rigid folding portions, are folded around folding axes which extend in the z direction, which is a second direction perpendicular to the y direction, or first direction.
Stevens (figure 2 and annotated figure 8) teaches a layer (104) of PV elements (paragraph 0054 top) comprising solar cells (100).  The layer (104) is the claimed PV device.  It has an upper light-receiving surface facing in the upward y direction, or first direction; it is positioned in all three portions; and it includes an array of solar cells (100).

Stevens does not teach a thin-film PV device comprising monolithically interconnected PV cells and monolithic serial interconnects.
However, Stevens (figure 1) teaches a flexible array in which each cell (100) comprises plural PV elements (104) which may be semiconductor thin films (paragraph 0054 top).
Wendt relates to a thin-film flexible PV module (title).  Wendt teaches plurality of edge-to-edge series monolithically interconnected, thin-film, flexible PV cells capable of providing a desired cumulative voltage for a given product application (8:29-39).  Wendt (figure 1) teaches that array flexibly curls around axes (10a and 12a) which extend parallel to the scribes (41, 45, and 47) defining the monolithic interconnects.
Therefore, in order to provide Stevens's flexible array with desired cumulative voltage, it would have been obvious to one of ordinary skill to use a thin-film PV device comprising monolithically interconnected PV cells and monolithic serial interconnects.  This modification would have provided monolithic serial interconnects in Stevens's bends, or rigid folded portions.
Stevens does not teach a busbar.
However, Giron relates to a PV module (title).  Giron (figures 1 and 2) teaches an array of solar cells (6) sandwiched between an outer pane (2) and a substrate (2) which which have an arcuate shape similar to Stevens's module (figure 8).  Giron (figure 1) teaches two busbars (7) which extend along the outer edges of the arc, analogous to Stevens's (annotated figure 8) second and third portions.  Giron (figure 1) teaches that the busbars (7) connect the solar cells (6) in parallel (claim 7) and allow their connection to external leads (paragraphs 0026 and 0045).
Therefore, in order to electrically interconnect Stevens's (annotated figure 8) solar cells (100) and allow their connection to an external lead, it would have been obvious to one of ordinary skill in the art to provide a busbar in each of the second and third portions of Stevens's module.
However, Stevens alone or in combination fails to disclose that a first edge seal disposed between the front sheet and the back sheet at an edge of the second portion and a second edge seal disposed between the front sheet and the back sheet at an edge of the third portion, wherein the first edge seal is disposed at a distance from the light exposed surface in a direction that is opposite to the first direction and the second edge seal is disposed at a distance from the light exposed surface in a direction that is opposite to the first direction, wherein each of the first and the second edge seals comprise a polymeric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721